Citation Nr: 0103859	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  98-16 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for disability manifested 
by blurred vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied the claim.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 1999, a transcript of 
which is of record.

This case was previously before the Board in September 1999, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the remand directives.  
Accordingly, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for the present 
disposition of the claim of service connection for a 
disability manifested by blurred vision has been requested or 
obtained.

2.  The preponderance of the medical evidence reflects that 
the veteran's blurred vision is the result of a congenital 
refractive error as opposed to an acquired eye disorder.

3.  The medical evidence on file does not show that the 
veteran sustained a disease or injury during active duty 
which affected his visual acuity.


CONCLUSION OF LAW

The veteran is not entitled to a grant of service connection 
for a disability manifested by blurred vision.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's eyes were clinically evaluated as 
normal on his April 1979 enlistment examination.  His 
uncorrected distant vision was found to be 20/40 for the 
right eye, and 20/50 for the left.  At that time, the veteran 
reported that he had never experienced eye trouble.  The 
service medical records also contain an undated eye history 
and examination report which noted that the veteran had begun 
basic in November 1979.  His vision was found to be 20/20 for 
the right eye, and 20/40-1 for the left.  Diagnosis was early 
keratoconus.  In August 1981, the veteran was treated for 
injuries to his left ankle and left jaw after he fell down a 
flight of stairs.  In April 1982, the veteran was involved in 
a motor vehicle accident.  His injuries at that time included 
cerebral concussion and multiple abrasions of face, forehead, 
and hands.  The records indicate that the veteran was 
subsequently involved in another motor vehicle accident in 
October 1982.  While no discharge examination is on file, the 
veteran's eyes were clinically evaluated as normal on a June 
1984 Reserve examination.  His uncorrected distant vision was 
20/20 for the right eye, and 20/50 for the left.  Further, it 
was noted that his field of vision was normal to 
confrontation.  At the time of this examination, the veteran 
reported that he had never experienced eye trouble.

The veteran's claim of entitlement to service connection for 
blurred vision was received by the RO in August 1997.  At 
that time, the veteran reported that he had been treated for 
his blurred vision at the VA Medical Center (VAMC) in 
Cheyenne, Wyoming, since 1982.

Medical records were subsequently requested from the Cheyenne 
VAMC for all treatment the veteran had received for, among 
other things, blurred vision since 1982.  Thereafter, 
outpatient treatment records were received from this facility 
that covered a period from June to August 1997.  Among other 
things, these records show that the veteran was treated for 
vision problems.  In July 1997, he was assessed with 
suspected keratoconus, and anisometropia.

The veteran underwent several VA medical examinations in 
September 1997, including an eye examination.  Diagnoses from 
the eye examination were refractive error, and mild 
anisometropic amblyopia of the left eye.  

In a February 1998 rating decision, the RO, in part, denied 
service connection for blurred vision.  The RO found that the 
medical evidence showed that the veteran had a refractive 
error, which was considered a congenital or developmental 
defect which was unrelated to service and not subject to 
service connection.  Additionally, the RO specifically stated 
that the findings contained in the outpatient treatment 
records were consistent with the findings of the VA 
examination.  The veteran appealed this decision to the 
Board.  

In his May 1998 Notice of Disagreement, the veteran contended 
that his blurred vision was due to the two incidents of head 
trauma he experienced during active service, the first of 
which occurred in 1981 when he fell down a flight of stairs.  
He also contended that his condition should be rated under 
optic neuritis.  In his October 1998 Substantive Appeal, the 
veteran asserted that he complained of blurred vision 
following his October 1982 motor vehicle accident.

At his July 1999 personal hearing, the veteran contended that 
his blurred vision was the result of his in-service head 
trauma.  He testified that his right eye was worse than his 
left, and that his in-service head trauma was to the right 
part of his head.  
Also, he described his blurred vision, and testified that he 
still had this problem even with corrective lenses.  Further, 
it was contended that the VA examination was inadequate 
because it was not in accord with 38 C.F.R. § 4.1.  It was 
asserted that this regulation stated it was essential that 
the examination and evaluation of a disability be viewed in 
relation to its history.  Therefore, it was contended that 
the VA examination was inadequate because it did not take 
into account the veteran's in-service head trauma.

In September 1999, the Board found that the claim was well 
grounded pursuant to Kinnaman v. Principi, 4 Vet. App. 20 
(1993), and, as such, VA had a duty to assist the veteran in 
developing the facts pertinent to his claim.  The Board 
concluded that additional development was necessary, and 
remanded the case for the RO to obtain additional medical 
records and to accord the veteran a new VA medical 
examination.  The veteran's claims folder was to be made 
available to the examiner for review before the examination.  
Further, the examiner was to express an opinion as to whether 
or not the veteran currently had keratoconus.  If so, the 
examiner was to state whether this was a congenital condition 
and/or refractive error as opposed to an acquired eye 
disorder.  Finally, the examiner was to express an opinion as 
to whether it was as likely as not that the veteran's blurred 
vision was the result of keratoconus.

In October 1999, the RO sent a development letter to the 
veteran in accord with the Board's remand.  The veteran was 
requested to identify any recent medical treatment he had 
received for his vision.  No response appears to be on file 
from the veteran regarding this request.  

In March 2000, the veteran underwent a new VA medical 
examination in accord with the Board's remand.  The examiner 
noted that the veteran's records had been reviewed, and 
summarized the contents thereof.  On examination, the 
veteran's uncorrected visual acuity was approximately 20/25 
in the right and 20/60 in the left.  The examiner noted that 
this was within one line in each eye of what the veteran's 
uncorrected visual acuity has been for the last 21 years.  
Examination also revealed a refractive error in the right eye 
of a -3.00 sphere, with a +2.25 diopter cylinder at axis 113.  
In the left eye, a -4.50 sphere with a cylinder of +4.00 at 
an axis of 60.  His corrected vision in the right eye was 
20/20 and in the left eye 20/25.  It was noted that his 
vision had always been slightly worse in the left eye, and 
that this was attributed to anisometropic amblyopia which 
basically meant that the refractive error was different 
enough in one eye so that the eye which had the greater 
refractive error did not develop exactly normal because the 
image was somewhat blurred.  

It was stated that the veteran was also noted on examination 
to have early keratoconus.  The examiner commented that 
keratoconus was basically an exaggerated astigmatism that had 
an irregular axis and that conventional glasses did not 
correct the refractive error.  Conventional glasses with an 
astigmatism correction would correct the primary astigmatic 
axis, but when the astigmatism became great enough and had 
more than one primary axis, glasses did not correct the 
refractive error.  Therefore, contact lenses were used 
because the front surface of the eye then became more uniform 
without astigmatic surface and that eventually a corneal 
transplant might be needed if contact lenses were not 
comfortable because of the bulge of the cornea rubbing 
against the contact.  Thus, it was sort of a continuum to go 
from no astigmatism to mild astigmatism to greater 
astigmatism to keratoconus to needing corneal transplant for 
keratoconus.  Additionally, the examiner commented that when 
people say it is early keratoconus, what they may be saying 
is that there is a significant degree of astigmatism.

The examiner stated that, for the purposes of VA, the 
criteria was generally whether one needed contact lenses or 
not to treat the astigmatism.  People who could be corrected 
to see essentially normal with glasses, even though there 
might be a slight bulge in the cornea, were generally not 
called patients with keratoconus, although it could be listed 
in the record as mild keratoconus or early keratoconus.  
People with moderate to advanced keratoconus, even with 
contact lenses, might only see 20/40 or 20/50 or even 
slightly worse, and many of them when it got even worse would 
elect to have a corneal transplant.

In the veteran's situation, the examiner stated that since 
his corrected vision with glasses was 20/20 in the right and 
20/25 in the left, it would be hard to say that keratoconus 
was causing much of a problem.  Furthermore, the examiner 
opined that since the veteran's uncorrected visual acuity had 
not changed in 21 years, the keratoconus was clearly not 
advancing and one would have to assume that the refractive 
error, and whatever minimal keratoconus one would call his 
astigmatism, was basically congenital and not acquired.  
Moreover, the examiner stated that since the veteran's 
blurred vision could be corrected with conventional glasses, 
it was clear that the head trauma and his other traumatic 
episodes did not change his visual acuity nor did they change 
his refractive error.

The examiner stated that corneal keratoscope and a corneal 
mapping instrument were not available to draw a map of the 
actual meridians of power in the veteran's cornea, and that 
these devices were sometimes used to make the diagnosis of 
keratoconus.  However, in this particular case, the examiner 
stated that it was not really necessary because the 
significant finding was that, with astigmatism correction in 
glasses alone, the veteran's vision was corrected to 
essentially normal.

Regarding the specific questions from the Board's remand, the 
examiner stated the following: 

Whether or not the patient currently has 
keratoconus.  I would say he has a 
refractive error with a high degree of 
astigmatism that verges on keratoconus, 
but would not really be anything 
different than a congenital refractive 
error and would not really be classified 
as keratoconus for rating purposes.  I 
would also say that this probably has not 
changed in at least 21 years which is 
unusual for keratoconus.  Although it can 
be stable for many years, it does tend to 
slowly advance.

The second question is whether it is a 
congenital condition and/or refractive 
error as opposed to an acquired eye 
disorder.  I would say that this is a 
congenital refractive error and is not an 
acquired eye disorder.

The third question is to whether it is 
likely or not that the patient's blurred 
vision is a result of keratoconus.  I 
would say the blurred vision is a result 
of his refractive error which includes a 
significant amount of astigmatism.  This 
astigmatism correction is more in the 
left than the right and it accounts for 
the decrease in visual acuity best 
corrected in the left eye compared to the 
right eye which would technically be 
called anisometropic amblyopia.  When 
there is only one line of visual acuity 
difference it is not generally considered 
significant.  Generally, anisometropic 
amblyopia would have four, five, six or 
more lines of visual acuity difference 
between the two eyes.

As a further note, the examiner reported that these various 
findings and opinions were discussed with the veteran during 
the examination.  On further questioning, it seemed that some 
of the veteran's blurred vision was actually related to the 
fact that he was 38 years old and getting into the pre-
presbyopic age range.  It was noted that he seemed to notice 
a change in the ability to change his focal distance quickly, 
which was consistent with his age, and which the examiner 
stated would be a normal aging change that would not be 
related to any of these other conditions.  The examiner 
stated that it was also possible that when one was younger, 
one could compensate for an astigmatic refractive error by 
rapidly focusing 90 degrees apart and then fusing the images.  
As one became presbyopic as one got older, it was more 
difficult to do this, and the astigmatic error would bother 
people more than it might have many years ago even though it 
had not really changed.

Thus, in summary, the examiner stated that he would diagnose 
the veteran as having a refractive error with a high degree 
of astigmatism that had not changed in over 21 years, with 
blurred vision complaints not being related to any sort of 
head trauma or other trauma the veteran may have experienced 
while he was in the service.  Further, it was stated that 
while some people would call this refractive error early or 
mild keratoconus, for rating purposes, the veteran would 
probably not be considered as having keratoconus and did not 
need contact lenses to see well.  In fact, it was noted that 
the veteran saw quite well without any glasses.  It was noted 
that he had tried glasses in the past and decided he really 
did not like them that much, since he sees so well 
uncorrected.  Since the veteran's uncorrected vision was 
approximately 20/25 in the right eye, the examiner stated 
that it was understandable why he did not really want to wear 
the glasses.

The examiner noted that the veteran was warned that the 
presbyopia symptoms would get worse and he accepted that.  He 
did not want glasses or contact lenses and he reported that 
he had never worn glasses or contact lenses, although he did 
have glasses at one time as mentioned above.  He had never 
been fit for contact lenses, and the examiner stated that 
they were not medically necessary.

In an April 2000 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a disability manifested by blurred vision.  The RO referred 
to the March 2000 VA examination in support of this decision.

In a January 2001 statement, the veteran's representative 
noted that VA's General Counsel, in a precedent opinion, held 
that if, during service, superimposed injury or disease did 
occur, service connection might be warranted for this 
disability.  VAOPGCPREC 82-90.  The representative asserted 
that the Board's decision should discuss this precedent 
opinion to the extent of whether service connection was 
warranted as a result of a superimposed injury to the eyes 
during service.  It is noted that the representative also 
cited to VAOPGCPREC 89-90, but this appears to have been a 
typographical error as this opinion pertains to the type of 
review for a case that has been ordered for reconsideration 
by the Chairman of the Board pursuant to 38 U.S.C.A. § 4003.  
The representative also asserted that reasonable doubt should 
be resolved in the veteran's favor.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  The General Counsel of 
VA has noted, however, in a precedential opinion, that if, 
during service, superimposed disease or injury does occur, 
service connection may be warranted for the resultant 
disability. VAOPGCPREC 82-90 (1990).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified at 38 U.S.C.A. § 5103A.  Further, the 
Secretary shall notify a claimant of the evidence necessary 
to substantiate a claim for benefits.  Id. to be codified at 
38 U.S.C.A. § 5103.


Analysis.  As noted above, VA has a duty to notify and assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000).  Here, the 
veteran has been advised of the pertinent laws and 
regulations regarding his claim of service connection, as 
well as the evidence necessary to substantiate his claim.  
Further, VA has accorded the veteran several examinations for 
the specific purpose of evaluating his claim, and the veteran 
has not indicated the existence of any pertinent evidence 
that has not already been obtained or requested.  As 
previously stated, the RO sent a development letter to the 
veteran in October 1999 requesting that he identify any 
records regarding recent medical treatment for his vision, 
and no response appears to have been received regarding this 
request.  The duty to assist is not exclusively a "one-way 
street" wherein the entire burden of such development is 
placed on VA.  Wood v. Derwinski , 1 Vet. App. 190, 193 
(1991).  If the veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Therefore, the Board finds that the both the duty 
to assist and the duty to notify have been fulfilled in the 
instant case.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  Specifically, 
when the President signed into law the Veterans Claims 
Assistance Act of 2000 on November 9, 2000.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  However, in the instant case, the Board had 
previously determined that the claim was well grounded, and 
remanded the case for additional development in accord with 
the duty to assist.  Moreover, for the reasons stated above, 
the Board has determined that the RO has complied with both 
the duty to assist and duty to notify provisions of the 
Veterans Claims Assistance Act of 2000.  Accordingly, the 
Board concludes that the veteran will not be prejudiced by 
the decision herein.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As mentioned above, in September 1999 the Board concluded 
that additional development was warranted in the instant case 
because of the Court's holding in Kinnaman, supra.  The facts 
of this case were as follows: The veteran's pre-induction 
examination showed his uncorrected vision to be 20/70 in the 
right eye and 20/100 in the left.  Corrected vision was shown 
to be 20/25 in both eyes.  No ophthalmologic examination was 
done and no disorders of the eyes were noted on the 
examination report.  Keratoconus was tentatively diagnosed 
less than one month after the veteran's induction into 
service.  A final diagnosis was given four months after the 
veteran's induction into service.  Of record was a statement 
from a physician indicating that the veteran's "history and 
ocular signs indicate that the [keratoconus] was present 
prior to . . . induction."  Id. at 27.  In addition, a second 
physician opined that it was "probable, but not absolutely 
certain" that the veteran's keratoconus existed prior to 
service.  Id.  The Court held that this evidence did not 
constitute clear and unmistakable evidence that the veteran's 
keratoconus pre-existed service, and, accordingly reversed a 
decision of the Board which had denied service connection for 
keratoconus.  Id. at 27-28.

The Board found that many of the facts in the instant case 
were similar to those of Kinnaman.  For example, even though 
the veteran was shown to have impaired vision on his 
enlistment examination, his eyes were clinically evaluated as 
normal.  He was diagnosed with early keratoconus by an in-
service eye examination.  As this examination report is 
undated, the Board found that it must assume that it was made 
after the veteran had already entered into active duty.  
Furthermore, the Board found that there was no determination 
in the evidence on file that would support a conclusion that 
this condition clearly and unmistakably preexisted the 
veteran's entry into active duty.  Finally, VA medical 
records from July 1997 include an assessment of suspected 
keratoconus.  Although the RO had found that the VA medical 
records supported a finding that the veteran had no more than 
a refractive error, the Board found that no such medical 
determination was actually on file regarding the assessment 
of suspected keratoconus.  Based on the foregoing, the Board 
remanded the case for additional development.

In the instant case, the Board finds that the preponderance 
of the evidence is against the claim.  For the reasons stated 
above, the March 2000 VA examiner, after reviewing the claims 
file and conducting an examination of the veteran, concluded 
that the cause of the veteran's blurred vision was the result 
of a congenital refractive error as opposed to an acquired 
eye disorder.  Moreover, the examiner stated that it was 
clear that the veteran's in-service head trauma and his other 
traumatic episodes did not change his visual acuity nor did 
they change his refractive error.  As noted above, refractive 
error of the eye is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c). 

Regarding the provisions of VAOPGCPREC 82-90, the Board finds 
that the medical evidence on file does not show that the 
veteran sustained a superimposed disease or injury of his 
refractive error during active duty.  No such superimposed 
disease or injury is shown by the service medical records.  
As indicated above, the uncorrected visual acuity of the 
veteran's left eye remained unchanged from the time of his 
April 1979 enlistment examination and his June 1984 Reserve 
examination, while the uncorrected visual acuity of the right 
eye actually improved during this period.  Moreover, for the 
reasons stated above, the March 2000 VA examiner found that 
the veteran's in-service head trauma and his other traumatic 
episodes did not change his visual acuity nor did they change 
his refractive error.  

In summary, the medical evidence on file, particularly the 
findings and opinions of the March 2000 VA examiner, are 
against the veteran's claim.  Further, the record reflects 
that the examiner reviewed the veteran's claims file, 
conducted an examination of the veteran, and provided 
complete rationale for his findings and opinions.  The Court 
has long maintained that the Board cannot substitute its own 
unsubstantiated opinion for that of a competent medical 
professional.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  No competent medical evidence is on file which 
refutes the findings of the March 2000 VA examiner.  
Therefore, the Board must conclude that the preponderance of 
the evidence is against the claim of service connection for a 
disability manifested by blurred vision.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Consequently, the case must be denied.





ORDER

Entitlement to service connection for disability manifested 
by blurred vision is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

